ALLOWANCE
	This action is in response to the amendment filed 11/8/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-14, 24-29 and 42-44 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua Cohen on 3/22/2022.

The application has been amended as follows: 

Claims 15-23 and 30-41 are cancelled.

Claim 24 has been amended as follows:
	In line 17, after one support “,” has been deleted.
one support ---; an index configured to index rotation of the at least one adjuster and provide discrete adjustment of the distance between the first frame and the at least one support;--- has been added.

Claim 43 has been amended as follows:
	In line 2, after wherein ---the--- has been added.

Claim 44 has been amended as follows:
	In line 3, after fit of the ---at least one--- has been added.
		
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system for immobilizing an anatomy of a patient that includes an index configured to index rotation of the at least one adjuster and provide discrete adjustment of the distance between the first frame and the at least one support, in combination with the other elements (or steps) in the claims.  
In regards to claim 1, the prior art of record does not teach a system for immobilizing an anatomy of a patient that includes an index configured to index rotation of the at least one adjuster and provide discrete adjustment of the distance between the first frame and the at least one support, which enables increased repeatability of positioning to be achieved.
In regards to claim 24, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of immobilizing an anatomy of a patient for treatment using a system that includes an index configured to index rotation of the at least one adjuster and provide discrete adjustment of the distance between the first frame and the at least one support, in combination with the other elements (or steps) in the claims.  
In regards to claim 24, the prior art of record does not teach a method of immobilizing an anatomy of a patient for treatment using a system that includes an index configured to index rotation of the at least one adjuster and provide discrete adjustment of the distance between the first frame and the at least one support, which enables increased repeatability of positioning to be achieved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/23/2022